Case 9:19-cv-80008-RLR Document 4 Entered on FLSD Docket 01/15/2019 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 9:19-CV-80008-ROSENBERG/REINHART

 MICHAEL D. ARRINGTON,

            Plaintiff,

 v.

 SHERRY GREEN, et al.,

       Defendants.
 _____________________________________/

             ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
             DISMISSING COMPLAINT WITH PREJUDICE, AND CLOSING CASE

            I.       PLAINTIFF’S MOTION TO PROCEED IN FORMA PAUPERIS IS
                     GRANTED.

            THIS MATTER is before the Court on Plaintiff’s Motion for Leave to Proceed

 In Forma Pauperis (“IFP”) [DE 3]. The Court has reviewed the IFP Motion and is otherwise

 fully advised in the premises.                For the reasons set forth below, Plaintiff’s IFP Motion is

 GRANTED.

            A district court may authorize the commencement of a civil action without prepayment of

 fees or the giving of security if the plaintiff has filed an affidavit indicating that he is unable to

 pay such fees or give such security. See 28 U.S.C. § 1915(a)(1).1 A court has wide discretion in

 determining whether to grant or deny an IFP motion. Martinez, 364 F.3d at 1306. Section

 1
     Section 1915(a)(1) provides as follows:

            [A]ny court of the United States may authorize the commencement, prosecution or defense of any
            suit, action or proceeding, civil or criminal, or appeal therein, without prepayment of fees or
            security therefor, by a person who submits an affidavit that includes a statement of all assets such
            prisoner possesses [and] that the person is unable to pay such fees or give security therefor. Such
            affidavit shall state the nature of the action, defense or appeal and affiant’s belief that the person is
            entitled to redress.

 28 U.S.C. § 1915(a)(1). “Despite the statute’s use of the phrase ‘prisoner possesses,’ the affidavit requirement
 applies to all persons requesting leave to proceed IFP.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1
 (11th Cir. 2004).
Case 9:19-cv-80008-RLR Document 4 Entered on FLSD Docket 01/15/2019 Page 2 of 5



 1915(a) “is designed to ensure that indigent litigants have meaningful access to the federal

 courts.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

        The only determination to be made by a court when considering a motion under

 § 1915(a) is whether the statements in the affidavit satisfy the requirement of poverty. Martinez,

 364 F.3d at 1307. “An affidavit addressing the statutory language should be accepted by the

 court, absent a serious misrepresentation, and need not show that the litigant is absolutely

 destitute to qualify for indigent status under § 1915.” Id. (quotation marks omitted). “Such an

 affidavit will be held sufficient if it represents that the litigant, because of his poverty, is unable

 to pay for the court fees and costs, and to support and provide necessities for himself and his

 dependents.” Id.

        Here, Plaintiff’s IFP Motion includes a declaration that his monthly income is $1,420.

 DE 3 at 1. He declares that he has $375 in a checking or savings account, that he has no assets,

 and that he has $3,2000 in debt. Id. at 2. Finally, he declares that his average monthly expenses

 total $1,010. Id.

        Plaintiff’s IFP Motion demonstrates that, due to his financial circumstances, he “is unable

 to pay for the court fees and costs, and to support and provide necessities for himself.”

 See Martinez, 364 F.3d at 1307. His IFP Motion is sufficient to show that he is eligible to

 proceed IFP. For these reasons, Plaintiff’s IFP Motion is granted.

        II.     PLAINTIFF’S COMPLAINT IS DISMISSED WITH PREJUDICE.

        Because Plaintiff is proceeding IFP in this case, the Complaint is subject to screening by

 the Court. See 28 U.S.C. § 1915(e)(2). Plaintiff filed the Complaint against Sherry Green,

 Senator Philip D. Lewis Resource Center, The Reserve at Lakeside, Rapid Auto Loan, and an

 unidentified police officer, police department, repo man, and recovery agency for conspiracy and

 various violations of Florida law resulting from alleged unlawful entry into his apartment on

                                                   2
Case 9:19-cv-80008-RLR Document 4 Entered on FLSD Docket 01/15/2019 Page 3 of 5



 November 19, 2013, repossession of his vehicle on November 26, 2013, and his eviction in

 December 2013. See DE 1.

        Plaintiff filed a similar Complaint in this district against Sherry Green, Senator Philip D.

 Lewis Resource Center, The Reserve at Lakeside, Rapid Auto Loan, and an unidentified police

 officer, repo man, recovery agency, and security company in November 2017. See Case No.

 9:17-cv-81275-WPD.       In that action, Plaintiff alleged a Fourth Amendment violation,

 conspiracy, and various violations of Florida law resulting from alleged unlawful entry into his

 apartment on November 19, 2013, repossession of his vehicle on November 26, 2013, and his

 eviction in December 2013. See id. at DE 1. A Judge of this Court dismissed the case with

 prejudice and entered final judgment after giving Plaintiff an opportunity to amend the

 Complaint, reasoning that the Complaint and the Amended Complaint were shotgun pleadings.

 See id. at DE 4, 10, 11. Plaintiff appealed, and United States District Court of Appeal for the

 Eleventh Circuit affirmed, concluding that the District Court did not err by dismissing the

 Amended Complaint as an impermissible shotgun pleading. See id. at DE 14, 22.

        Returning to the instant proceeding, Plaintiff acknowledges in the Complaint that this

 action previously was dismissed and that the dismissal was affirmed. DE 1 at 2. A complaint

 may be dismissed upon screening if an affirmative defense appears on the face of the complaint.

 Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). Res judicata is an affirmative

 defense. Fed. R. Civ. P. 8(c)(1).

        Res judicata bars the parties to an action from litigating claims that were or could have

 been litigated in a prior action between the parties. Lobo v. Celebrity Cruises, Inc., 704 F.3d

 882, 892 (11th Cir. 2013). Application of res judicata requires four elements: (1) the prior

 decision must have been rendered by a court of competent jurisdiction, (2) there must have been



                                                 3
Case 9:19-cv-80008-RLR Document 4 Entered on FLSD Docket 01/15/2019 Page 4 of 5



 a final judgment on the merits, (3) both cases must involve the same parties or their privies, and

 (4) both cases must involve the same causes of action. Id.

        The Court concludes that each of these four elements is met here. The dismissal with

 prejudice of Plaintiff’s prior case was by a court of competent jurisdiction and was a final

 judgment on the merits. See Fed. R. Civ. P. 41(b) (stating that an involuntary dismissal with

 prejudice operates as an adjudication on the merits); Citibank, N.A. v. Data Lease Fin. Corp.,

 904 F.2d 1498, 1501 (11th Cir. 1990) (stating that “dismissal of a complaint with prejudice

 satisfies the requirement that there be a final judgment on the merits”).

        All but one of the current defendants—the unidentified police department—were parties

 in the prior case. As Plaintiff’s only claim against the unidentified police department is vicarious

 liability for the actions of the unidentified police officer, the unidentified police department and

 police officer are in privity for the purpose of res judicata. See DE 1 at 21-22; see also Citibank,

 904 F.2d at 1502-03 (concluding that privity is met where the parties are in an

 employer-employee or principal-agent relationship and applying res judicata to a claim brought

 against a bank under a theories of respondeat superior and vicarious liability).

        Finally, both cases involve the same cause of action. “A cause of action is the same for

 res judicata purposes if it arises out of the same nucleus of operative fact, or is based upon the

 same factual predicate, as a former action.” Lobo, 704 F.3d at 893 (quotation marks omitted).

 Res judicata “applies not only to the precise legal theory presented in the prior case, but to all

 legal theories and claims arising out of the same nucleus of operative fact.” Id. (quotation marks

 omitted). Although Plaintiff advances some state law legal theories that are different than the

 state law legal theories that he advanced in the prior case, all of the theories arise from identical

 operative facts, specifically the alleged unlawful entry into his apartment on November 19, 2013,

 repossession of his vehicle on November 26, 2013, and his eviction in December 2013.

                                                  4
Case 9:19-cv-80008-RLR Document 4 Entered on FLSD Docket 01/15/2019 Page 5 of 5



         Consequently, the Court concludes that res judicata bars Plaintiff from raising the

 claims in the Complaint at issue and that the Complaint must be dismissed. In addition, the

 Court concludes that permitting Plaintiff an opportunity to amend the Complaint would be futile.

 See Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (explaining that a plaintiff generally

 must be given an opportunity to amend a complaint when a more carefully drafted complaint

 might state a claim for relief, but need not be given such an opportunity when amendment would

 be futile). As a result, the Complaint is dismissed with prejudice.

        For the foregoing reasons, it is ORDERED AND ADJUDGED:

        1. Plaintiff’s Motion for Leave to Proceed In Forma Pauperis [DE 3] is GRANTED.

        2. Plaintiff’s Complaint [DE 1] is DISMISSED WITH PREJUDICE.

        3. The Clerk of the Court is instructed to CLOSE THIS CASE.

        DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 15th day of

 January, 2019.


                                                      _______________________________
 Copies furnished to:                                 ROBIN L. ROSENBERG
 Counsel of record                                    UNITED STATES DISTRICT JUDGE
 Clerk of Court




                                                  5
